Order, Supreme Court, New York County (Ira Gammerman, J.), entered April 1, 1997, which directed defendants to produce certain documents, unanimously affirmed, without costs.
The requisite strong showing of necessity was made with respect to defendants’ tax returns, such being relevant to plaintiffs claim that defendants breached the confidentiality and noncompetition provisions in the subject employment and consulting agreements, and the adequacy of other sources of information being impossible to ascertain because of defendants’ inability to produce them. The motion court appropriately minimized the intrusion upon the individual defendant by directing an in camera review of his returns, but, as for the returns of the corporate defendant, outright production was properly directed as such are not personal in nature. Nor did the court err in directing an in camera review of the individual defendant’s bank records, which are relevant to plaintiffs claim that the individual defendant derived income from other entities while still employed by plaintiff in violation of his employment agreement, and were also necessitated by defendants’ failure to respond in any meaningful way to plaintiffs first discovery request. Outright production of the corporate defendant’s bank records is warranted for the same reasons. Similarly, it was appropriate to direct production of defendants’ telephone records. Finally, we note that defendants’ submission of plaintiffs second discovery demand and their objections and responses thereto, the letter briefs submitted to the Referee setting forth the parties’ positions, the transcript of the conference with the Referee wherein plaintiffs second demand was discussed, and the IAS Court’s order presents a record adequate to permit appellate review (see, Gintell v Coleman, 136 AD2d 515). Concur—Ellerin, J. P., Rubin, Tom, Mazzarelli and Andrias, JJ.